DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mehdi Sheikerz on 6/10/21 and 6/15/21, upon consultation.
The application has been amended as follows:
Amend claims 11 and 12 to depend from claim 10, rather than themselves.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the limitation “wherein the opening diameter of the tubular ventilation passage is less than or equal to a gap between the discharging electrode and the counter electrode” in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior art teaches air flow around electrodes for filtration
US 20210063962 A1	NAKAZAWA; Takashi et al.
US 20120141173 A1	Iwasaki; Atsushi
US 20150261182 A1	KATSUMATA; Keiki et al.
US 20140079431 A1	ORIKASA; Takamichi et al.
US 20030005824 A1	Katou, Ryou et al.
US 20170242397 A1	KUDO; Masafumi et al.
US 20140169825 A1	MOMOMURA; Yasunori et al.
US 20140119767 A1	INAMI; Kazuki et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209.  The examiner can normally be reached on M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEVAN A AYDIN/Primary Examiner, Art Unit 2852